IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                October 26, 2009
                               No. 07-41246
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

FERNANDO BANDA,

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 5:07-CR-308-2


Before KING, STEWART and HAYNES, Circuit Judges.
PER CURIAM:*
      Fernando Banda appeals his conviction on five counts related to the
transport of illegal aliens under 8 U.S.C. § 1324. He asserts that he received
ineffective assistance of counsel because counsel failed to move to suppress the
fruits of an unconstitutional search and seizure.    We review an ineffective
assistance claim on direct appeal “only when it was raised before the district
court and the record provides sufficient details for review.” United States v.



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 07-41246

Puckett, 505 F.3d 377, 387 (5th Cir. 2007), aff’d in part on other grounds,
129 S. Ct. 1423, 1428 (2009). Because Banda did not raise his claim in the
district court, we decline to review it. See id. The judgment of the district court
is AFFIRMED.




                                        2